Citation Nr: 1233810	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active military duty from February 1987 to February 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran cancelled his hearing before a member of the Board in Washington D.C. scheduled in July 2010.

In January 2011 and October 2011, the Board remanded the matter for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has remanded this case on two prior occasions to accomplish additional development.  Unfortunately, in order to appropriately fulfill the duty to assist, another remand is necessary.

In its January 2011 remand, the Board instructed the AOJ to provide the Veteran with a VA examination in order to determine the etiology of his ongoing back pain.  The Veteran was provided with this examination in March 2011.  The examiner found that she did not have enough information in order to "make a thorough diagnosis," and that she could not resolve the issue without resort to mere speculation.  However, it is unclear whether the issue she could not resolve without speculating was a thorough diagnosis of the Veteran's lumbar spine disability or the etiology of his degenerative disc disease, which was shown on X-ray.  She did not explain what information was necessary for her to make a thorough diagnosis.  

In addition, the VA examiner noted that the Veteran's back pain had "come and gone throughout the years."  However, the evidence reflects that the Veteran's back pain has been chronic.  He reported back pain that flares up every two months and lasts for three to seven days.  The pain is severe, prohibiting lifting and driving, and making it difficult to walk or bend.  The lay statements submitted by the Veteran's friend and fellow service member corroborate the finding of chronic, ongoing back pain since service.  

In October 2011, the Board again remanded the issue, in order for the Veteran's claims file to be provided to another examiner for an addendum opinion.  The Board instructed that the examiner should consider the Veteran's lay evidence reflecting ongoing back pain in rendering the opinion, and if an opinion on etiology could not be provided without speculation, to explain exactly why the opinion would require speculation.  In November 2011, a VA examiner reviewed the Veteran's claims file and found that the "medical opinion is complete in 3/11/11 C&P evaluation" without addressing the Board's instructions or providing any explanation.  

It should be noted that the March 2011 examination report reflects that the Veteran can only forward flex to 60 degrees, but indicated that the Veteran's range of motion of his lumbar spine is normal, with no additional explanation.  Under Plate V of 38 C.F.R. § 4.71a (2011), for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.   

Neither examiner has provided an opinion as to whether the Veteran's symptoms of low back pain and limitation of motion are related to his degenerative disc disease of the lumbar spine, or another disorder that may be related to the ongoing back pain since his discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an orthopedic examiner to review the claims folder.  If it is determined that a physical examination should be performed in order to respond to this inquiry, then one should be arranged and all necessary tests should be conducted. 

Review the relevant evidence in the claims file; in particular, the examiner must address the Veteran's ongoing, chronic back pain since service.  Comment specifically on his reports of back pain that becomes severe every two months for three to seven days, and the lay statements submitted by the Veteran's friend and fellow service member supporting the finding of chronic, ongoing back pain since service.  

Provide a thorough diagnosis of any back disability found, and provide an opinion as to the back disorder causing the Veteran's symptoms of pain and limitation of motion of his lumbar spine (see March 2011 VA examination report, reflecting limitation of forward flexion of 60 degrees).  If a thorough diagnosis cannot be made, provide an explanation as to why, including what additional information would be needed to provide a diagnosis.  The examiner should expressly address the fact that flexion was limited to 60 degrees at the March 2011 examination and explain whether that finding signifies chronic disability.

For each diagnosed back disability, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current disorder of the lumbar spine began during service or is related to any incident of active service.  In this respect, the VA examiner should opine whether any current lumbar disability is consistent with the Veteran's 1990 in-service complaints of low back pain.

The examiner is advised that the term 'as likely as not' does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also requested to provide a rationale for any opinion provided.  If this inquiry cannot be answered without resorting to speculation, the examiner should explain exactly why it would be speculative to respond, and what additional information or evidence would be needed to provide the requested opinion.

2.  Upon completion of the above, readjudicate the claim of entitlement to service connection for a lumbar spine disorder. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


